Exhibit 10-R


RETIREMENT CONSULTING AND NONCOMPETE AGREEMENT

          This Agreement made and entered into this 29th day of August, 2005 by
and between Donaldson Company, Inc., a Delaware corporation (the "Company") and
William G. Van Dyke ("WVD");

          WITNESSETH THAT:

          WHEREAS, WVD has been employed in the capacities of Chairman,
President and Chief Executive Officer of the Company for many years and retired
as a director, officer and employee effective August 1, 2005;

          WHEREAS, the Board and Company desires to continue to have the right
to consult with WVD and to receive the continuing benefit of a noncompete
agreement and WVD desires to make himself available to provide consulting
services to the Company and is willing to agree to the noncompetition
restriction upon the terms and conditions herein specified;

          NOW, THEREFORE, the parties hereto hereby agree as follows:

1.

Term of the Agreement. The period during which WVD shall provide consulting
services to the Company shall commence on September 1, 2005, and terminate on
August 31, 2010 or on the earlier death of WVD. The term will consist of five
one-year periods commencing on September 1st and ending on August 31st each
year.


2.

Consulting Services. At the request of the Chief Executive Officer of the
Company, WVD shall investigate, research, consider, explore and consult with and
advise the Company concerning such matters relating to business strategy,
operations and corporate governance and other matters as the Company shall
determine. The Company and WVD contemplate that the consulting services of WVD
will require WVD to make himself available from time to time for consultation
with the Chief Executive Officer of the Company. WVD shall direct his
communications to the Chief Executive Officer, or such other officer as the
Chief Executive Officer shall designate.


3.

Allowance. The Company agrees to provide to WVD the following allowance in
consideration of his availability for consulting services, the expenses to be
incurred by WVD, and the noncompetition agreement:


  a.

The sum of $111,000, payable in one installment within 30 days of the
commencement of the agreement, which means it shall be due and payable on or
before October 1, 2005.


  b.

To assist WVD in providing services, the Company shall provide a computer and
peripherals, desk chair and fax machine. WVD shall be responsible for all
expenses other than expenses incurred as part of authorized travel approved in
advance by the Company in connection with such services. Expense accounts shall
be submitted to the Controller, or such other officer as the Chief Executive
Officer of the Company may designate.





--------------------------------------------------------------------------------



4.

Status of WVD. WVD shall be an independent contractor and shall not be an
employee or agent of the Company. He shall determine for himself the details of
providing services pursuant to this agreement. WVD shall have no authority to
commit or bind the Company unless specifically so authorized in writing by the
Company and then only to the extent of such authorization.


5.

Noncompete Agreement. WVD agrees that during the term of this agreement, he will
not


  (a)

directly or indirectly, as a consultant, employee, director, partner,
stockholder, or agent, engage in or have a financial interest in, any business
which is engaged in the manufacture or sale of products or the performance of
services which are in competition with the products then manufactured or sold or
the services then performed by the Company or any of its subsidiaries;


  (b)

induce employees of the Company or any of its subsidiaries to join any such
competing business; or


  (c)

solicit customers of the Company in competition with the Company.


  Clause (a) above shall not apply to the ownership of not more than 1% of the
outstanding stock of any class of a public corporation registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934.


6.

Notices. Any notice given under this agreement shall be sufficient if in writing
and delivered or sent by certified or registered mail, if to the Company at 1400
West 94th Street, Minneapolis, MN 55431, Attention: President, and if to WVD at
5425 West Highwood Drive, Edina, MN 55436, or at such other address as either
may advise the other by written notice.


7.

Assignment. This agreement shall not be assignable by WVD and shall be binding
upon and inure to the benefit of the Company and its successors and assigns.


8.

Governing Law. This agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota.


          IN WITNESS WHEREOF the parties hereto have executed this agreement on
the day and year first above written.


  DONALDSON COMPANY, INC.


  By:

    /s/ William M. Cook    

--------------------------------------------------------------------------------

William M. Cook, President and CEO


    /s/ William G. Van Dyke

--------------------------------------------------------------------------------

    William G. Van Dyke
